Citation Nr: 0102381	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of service-connected eczematous dermatitis of the 
palms and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 1999, the Board granted service connection 
for a skin disorder of the hands and feet.  In April 1999, 
the RO determined that a 10 percent rating was warranted for 
eczematous dermatitis of the palms and feet.  The veteran 
appealed, raising the issue of a higher evaluation for this 
disability.  In October 1999, the RO continued the 10 percent 
rating.  


FINDING OF FACT

The veteran's service-connected eczematous dermatitis of the 
palms and feet is productive of constant exudation and 
itching; but not ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for eczematous dermatitis of the palms and feet have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As previously indicated, in March 1999, the Board granted 
service connection for a skin condition of the hands and 
feet.  The RO redescribed this disability for rating purposes 
as eczematous dermatitis of the palms and feet, and assigned 
an effective date of March 12, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for eczematous dermatitis of the palms 
and feet for the period from March 12, 1997 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his eczematous dermatitis of the palms and feet.  In 
particular, a review of the veteran's testimony from his 
hearing, held in March 2000, and his written statements, 
shows that he argues the following: He has ongoing cycles of 
peeling from his hands up to his elbows and rashes from his 
feet up to his shins.  His attacks are manifested by 
cracking, blisters, and itching.  On occasion, his feet are 
so symptomatic that they limit his ability to walk.  He 
received treatment at a VA facility twice in the last year, 
and that he has been given a number of medications, usually 
creams and salves, for control of his symptoms.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4. 

The veteran's service-connected skin disability has recently 
been redescribed by the RO for rating purposes as eczematous 
dermatitis of the palms and feet.  This condition is not 
specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  Where the particular disability 
for which the veteran is service connected is not listed, it 
will be permissible to rate under a closely related disease 
or injury in which not only are the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2000).

The veteran's skin disorder appears to be most analogous to 
eczema, as contemplated in 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806 and it has been rated as such by the RO.  Under DC 
7806, an evaluation of 10 percent is warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's skin 
disability more nearly approximates the requirements for a 30 
percent rating.  In this regard, although a review of the 
veteran's March 2000 testimony shows that he stated that his 
symptoms came in "a cycle" at one point, he also testified 
that he never had a free period, and that, "It isn't 
seasonal.  It just stays all the time."  He indicated that 
his symptoms are always present, although they may come and 
go in any one area.  The Board has therefore construed his 
testimony to assert that he has "constant" symptomatology, 
as required for a 30 percent rating under DC 7806.  A report 
from Terry L. Sharpe, M.D., dated in October 1998, shows that 
the veteran complained of peeling, cracking and scaling of 
his hands and feet, accompanied by pain.  He stated that his 
symptoms were not responsive to Diprolene Cream or an 
antifungal cream.  On clinical examination, multiple erosions 
of .05 centimeter (cm.) to 1.0 cm. were noted on the left 
arm, and there were multiple superficial resolving vesicles 
on the palms bilaterally.  There was a psoriasiform plaque on 
the left elbow approximately 5.0 cm. in diameter.  Multiple 
deep-seeded vesicles were found on the distal great toes.  
There was diffuse scale over the palms and soles bilaterally 
with resolving vesicles.  The diagnoses were psoriasis of the 
elbows, eczematous dermatitis on the palms and soles, 
atrophic hyperpigmented scars on the back, and erosions 
secondary to excoriations.  The Board further observes that 
VA outpatient treatment reports, dated in 1999, show that the 
veteran repeatedly complained of recurrent blisters and 
pruritus of the hand and foot.  He also indicated that he 
used Diprolene.  The findings included peeling hands, scaly 
rashes on the arms and elbows and eczematous patches on the 
dorsal feet.  

These findings are not, in the Board's view, inconsistent 
with the veteran's subjective complaints.  It therefore 
appears that the veteran's skin disability has been 
manifested by constant exudation or itching.  The Board 
therefore finds that the criteria for a 30 percent rating 
under DC 7806 have been met.  

With regard to the issue of the proper effective date, the 
Board notes that the veteran has asserted that he has had his 
symptoms since his service ended, in 1967.  In addition, the 
claims file contains the lay statements of at least four 
people, dated between April and May of 1997, who state that 
they have observed the veteran with skin symptoms that 
included rawness, oozing, peeling, blistering, cracking, 
rashes and bleeding.  As the symptoms of the veteran's skin 
disability are capable of objective verification, see e.g., 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that lay 
persons are competent to report that on which they have 
personal knowledge, that is what comes to them through their 
senses), the Board finds that the lay statements, in 
conjunction with the veteran's oral and written testimony, 
are consistent and probative evidence that is reasonably 
contemporaneous with the date of service connection such that 
the veteran is shown to have met the criteria for a 30 
percent rating as of that date (i.e., March 12, 1997).  The 
Board therefore concludes that, after resolving all doubt in 
the veteran's favor, the criteria for a 30 percent disability 
rating were met as of March 12, 1997.  Accordingly, a 30 
percent rating for the veteran's skin disability is granted.  

However, while the Board finds that a 30 percent rating is 
therefore for application under the provisions of 38 C.F.R. 
§ 4.7, the Board must also find that the clear preponderance 
of the evidence is against a rating in excess of 30 percent 
at this time.  Neither the VA outpatient treatment reports, 
nor Dr. Sharpe's October 1998 report, show that the veteran 
has ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  

In reaching this decision, the Board has considered the 
veteran's arguments that a bilateral factor should be applied 
to his skin disability, see 38 C.F.R. § 4.26, and that he 
should receive an additional, separate rating for scars.  In 
this case, a single disability rating has been assigned for 
the veteran's skin disability under 38 C.F.R. § 4.118, DC 
7806, which includes symptoms on both his upper and lower 
extremities.  DC 7806 indicates that while eczema may involve 
multiple areas, it is to be treated as a single disability, 
based partly upon the extensiveness of the symptoms.  
Therefore compensation for the severity of all of the 
symptoms of the veteran's skin condition is contemplated 
within the criteria of DC 7806.  In this regard, the 
veteran's skin symptoms are not shown to permanently affect 
any extremity such that he is shown to have a partial 
disability to a compensable degree in each of two paired 
extremities or paired skeletal muscles, such that application 
of the bilateral factor is warranted.  See 38 C.F.R. 
§ 4.26(c); see also 38 C.F.R. § 4.40, 4.45 (discussing 
disability of the musculoskeletal system).  Therefore, 
application of the bilateral factor is not warranted.  

With regard to the possibility of a separate rating for 
scars, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that a separate, additional rating may be assigned 
if the veteran's disability is manifested by a scar that is 
poorly nourished with repeated ulceration, a scar that is 
tender and painful on objective demonstration, or a scar that 
is otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, DC's 7803, 7804, 7805 (2000); Esteban v. Brown, 6 
Vet. App. 259 (1998).  However, as previously stated, DC 7806 
indicates that while eczema may involve multiple areas, it is 
to be treated as a single disability, based partly upon the 
extensiveness of the symptoms.  There is no evidence to show 
that the veteran has any skin symptoms which are not 
contemplated within the criteria of DC 7806.  In this regard, 
the medical evidence does not show that the veteran has scars 
which warrant a separate rating under DC's 7803-7805.  
Therefore, a separate rating for scars is not warranted.  

In sum, after reviewing the record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
as of March 12, 1997, the veteran's eczematous dermatitis of 
the palms and feet are more appropriately rated as 30 percent 
disabling, and no more, under 38 C.F.R. § 4.118, DC 7806.


ORDER

As of March 12, 1997, a 30 percent rating, and no more, is 
granted for service-connected eczematous dermatitis of the 
palms and feet, subject to provisions governing the payment 
of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

